[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               APRIL 21, 2009
                               No. 08-15309                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 94-00201-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JAMES BOLDEN,
a.k.a. Bibby,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (April 21, 2009)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant James Bolden, through counsel, appeals the district court’s denial
of his motion for a reduced sentence, pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 706 of the Sentencing Guidelines. On appeal, Bolden argues that the

district court erred in denying his § 3582(c)(2) motion because: (1) that denial

constituted a reimposition of his sentence, which created error under Apprendi v.

New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000); and (2) it

should have exercised its discretion under United States v. Booker, 543 U.S. 220,

125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), and reduced his sentence based on the 18

U.S.C. § 3553(a) factors.

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002). A district court may modify a term of imprisonment

in the case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). The Sentencing Commission has noted,

however, that a defendant is ineligible for a sentence reduction where an

“amendment does not have the effect of lowering [his] applicable guideline range

because of the operation of another guideline or statutory provision.” U.S.S.G. §

1B1.10, comment. (n.1(A)). Notably, a § 3582(c)(2) motion to reduce sentence



                                          2
does not provide the basis for de novo resentencing. United States v. Moreno, 421

F.3d 1217, 1220 (11th Cir. 2005).

       After reviewing the record, we conclude that the district court properly

denied Bolden’s motion for relief under § 3582(c)(2) because his guideline range

of 360 months’ to life imprisonment was not affected by Amendment 706. The

record indicates that Bolden was held responsible at sentencing for 7.9 kilograms

of crack cocaine, rendering him ineligible for a sentence reduction because his base

offense level, total offense level, and guideline range remained unchanged by

Amendment 706.1 See United States v. Jones, 548 F.3d 1366, 1369 (11th Cir.

2008) (holding that the defendant was ineligible for § 3582(c)(2) relief because he

was responsible for over 4.5 kilograms of crack cocaine and, accordingly, his

offense level of 38 was unchanged), cert. denied, ___S. Ct. ___, (U.S. Mar. 23,

2009) (No. 08-8865). Bolden’s additional arguments regarding Apprendi and

Booker are without merit. See United States v. Bravo, 203 F.3d 778, 782 (11th Cir.

2000) (holding that a district court may not consider extraneous sentencing issues,



       1
         Even assuming, as the district court found, that Amendment 706 reduced Bolden’s
offense level two points, from 41 to 39, he was ineligible for a sentence reduction because his
criminal history was VI and his guideline range remained unchanged at 360 months’ to life
imprisonment. See United States v. Moore, 541 F.3d 1323, 1327-28, 1330 (11th Cir. 2008)
(holding that career offenders whose guideline ranges were unaffected by Amendment 706 were
not eligible for sentence reductions even though their base offense levels had changed), cert.
denied, McFadden v. United States, 129 S. Ct. 965 (2009), and cert. denied. ___S. Ct. ___ (U.S.
Mar. 9, 2009) (No. 08-8554).

                                               3
including constitutional claims, during § 3582(c)(2) proceedings); Moreno, 421

F.3d at 1220-21 (holding that Booker does not provide an independent

jurisdictional basis for an ineligible defendant to receive a sentence reduction).

Therefore, we affirm the district court’s order denying Bolden’s motion for a

reduced sentence.2

       AFFIRMED.




       2
         We DENY the government’s motion for summary affirmance and its motion to stay
briefing schedule.

                                             4